DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 21 April 2022 containing remarks and amendments to the claims.
Claims 1-21 are pending, with claims 16-21 withdrawn from consideration.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mond (GB 556,606) in view of McFarlane (US 2012/0152807).
Regarding claim 1-5 and 14, Mond teaches a liquid-liquid extraction method for removing acidic compounds from hydrocarbons, particularly mercaptans and phenolic compounds (page 1, lines 12-17).  Mond teaches using glycerol, ethanol, and water, with sodium hydroxide (page 1, lines 70-80 and page 4, lines 66-123).  Mond teaches contacting the solvents and sodium hydroxide (caustic) with the hydrocarbons to extract acidic compounds including mercaptans and phenols (page 2, lines 1-65)  Mond teaches selecting appropriate amounts of the caustic and alcohol solvents in order to obtain the desired extraction (page 2, lines 66-90).  Mond teaches decanting the solvent mixture and transporting the solvent mixture to regeneration steps so the solvent may be recycled for reuse (page 2, lines 66-page 3, line 61).  
Mond does not explicitly disclose (1) determining the total acid number to select the dosage of caustic, (2) static storage tank.
Regarding (1), McFarlane teaches a similar process for removing acidic compounds from hydrocarbon feeds using caustic, ethanol, and glycerol [0007], [0056], [0101].  McFarlane teaches that TAN is a measurement of the total acid number.  McFarlane teaches selecting dosages based on the TAN [0062], [0098-0101].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the McFarlane TAN measurement to determine the appropriate solvent/caustic dosage, in order to obtain the desired removal of acidic compounds.  
Regarding (2), Examiner notes that batch and continuous are two well-known modes of operation in chemical processing.  The person having ordinary skill in the art may be motivated to use batch (with a static storage tank), in place of continuous, depending on the equipment or space limitations, or to perform a small batch test prior to scaling up to a continuous process.  It is not seen where such a modification would result in any new or unexpected results.  Further, Examiner notes MPEP 2144.04, V, E, discussing obviousness of batch/continuous processing methods.
Regarding claim 6, Mond teaches using ethanol and glycerol with 10-80% water (page 4, lines 101-125).  
Examiner notes that it would have been obvious to the person having ordinary skill in the art to have appropriately selected the amounts of glycerol and ethanol based off of availability, economics, and performance.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 7, Mond teaches selecting the amounts of solvent in order to obtain the desired extraction (page 4, lines 66-125 and page 2, lines 66-100).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate dosage, such as claimed, for the benefit of obtaining the desired extraction of acidic compounds.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claims 8-9, Mond does not explicitly disclose the residence time.
However, McFarlene teaches selecting appropriate contact times in order to achieve the desired removal of acidic compounds [0026].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate contact time in order to achieve the desired removal of acidic compounds.
Regarding claim 13, Mond teaches contact temperatures of 30-40°C (86-104°F) (page 2, lines 35-40), which overlaps with the claimed temperatures.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mond (GB 556,606) in view of McFarlane (US 2012/0152807) as applied to claim 1 above, and further in view of Chen (US 5,182,024).
Regarding claims 10-12, the previous combination teaches the limitations of claim 1, as discussed above.  Mond teaches decanting the spent solvent and subjecting to treatment to remove impurities so the solvent may be recycled (page 2, line 95-page 3, line 130).  Mond teaches using thermal desorption to recover steam (page 2, lines 33-65).
The previous combination does not explicitly disclose reverse osmosis.
However, Chen teaches it is common to use reverse osmosis to purify various solvents such as ethanol (column 1, lines 1-14 and column 2, lines 55-64).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the reverse osmosis of Chen, in order to obtain the desired purified solvent stream of the previous combination, so it may be recycled to save raw material costs.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mond (GB 556,606) in view of McFarlane (US 2012/0152807) as applied to claim 1 above, and further in view of Merrill (US 43,325).
Regarding claim 15, the previous combination teaches the limitations of claim 1, as discussed above. 
The previous combination does not explicitly disclose adding acid to contact the hydrocarbons.
However, Merrill teaches that it is well known in the art to contact acidic hydrocarbons with sulfuric acid to remove undesirable compounds, in combination with caustic treatment (page 1, column 1, paragraph 2).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Merrill acid treatment in combination with the process of the previous combination, for obtaining further removal of undesirable compounds.

Response to Arguments
 Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Mond fails to teach a static hydrocarbon. McFarlane is also a continuous process, and fails to disclose a static storage tank.  
Mond fails to teach 1,000 ppm of caustic per point of the total acid number of the static hydrocarbon.  Mond fails to disclose recirculation into the bulk storage tank.
Regarding Applicant’s first argument, the rejections have been updated above, as necessitated by amendments to the claims.  
Regarding Applicant’s second argument, Examiner notes that the rejections are not based on Mond alone, and further rely upon teachings from McFarlane.  McFarlane explicitly discloses measuring TAN of the feed [0026], [0030].   McFarlane teaches that TAN is an expression of the concentration of acidic constituents.  The amount of active agent is selected based on the amount required to reduce the acidic constituent (TAN) such that the treated hydrocarbon has a content of acidic constituent less than the initial content [0059-62].  Therefore, it would have been obvious to the person having ordinary skill in the art to have selected the amount of active agent, based on the TAN of the feed, in order to obtain the lower TAN of the treated hydrocarbon, as disclosed by McFarlane.  It is not seen where such a modification would result in any new or unexpected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poirier (US 5,199,978) – teaches removing acidic compounds from hydrocarbons using ethanol and NaOH.  
Thompson (US 4,510,047) – teaches using reverse osmosis to recover solvents.
Babcock (US 4,673,484) – teaches reverse osmosis to recover alcohol solvents.
Woods (US 2008/0209799) –teaches reverse osmosis to purify glycerol.
Fuqua (US 2,424,158) – teaches removing naphthenic acids from hydrocarbon using ethanol and glycerin solvents.
Pierotti (US 2,360,861) – teaches solvent extraction with ethanol and glycerol.
Varadaraj (US 5,961,821) – teaches reduction of TAN in hydrocarbon oils.
Grosso (US 2008/0314758) – teaches solvent recovery.
Al-Hajji (US 2013/0037448) – teaches reducing total acid number in refinery feedstocks using caustic.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771